PCIJ_B_11_PostalServiceDanzig_LNC_NA_1925-05-16_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1925. SEPTIÈME SESSION (EXTRAORDINAIRE)
Le 16 mai.

Dossier F,c. XII. .
Role Von. 2 7esents:

MM. Huser, Président,
LODER, ancien Président,
Weiss, Vice-Président,

Lord FINLAY,

MM. ALTAMIRA,

Opa,
ANZILOTTI,
YOVANOVITCH,
BEICHMANN,
NEGULESCO,
WANG.

J uges.

Juges suppléants.

AVIS CONSULTATIF N° rx
SERVICE POSTAL POLONAIS A DANTZIG

I.

A la date du 13 mars 1925 le Conseil de la Société des Nations

a adopté une Résolution ainsi conçue :

«Le Conseil de la Société des Nations, conformément
aux termes de l’article 39 de la Convention de Paris entre
la Pologne et la Ville libre de Dantzig, signée le 9 novembre
1920, a été saisi par la Pologne d’un appel contre une décision
formulée en vertu dudit article par le Haut-Commissaire de la

Société des Nations le 2 février 1925.

«Cette décision, dont les termes sont communiqués à la
Cour, se rapporte au litige suivant qui a surgi entre la Pologne

et la Ville libre de Dantzig.
AVIS CONSULTATIF N° II

« Aux termes de l’article 104, paragraphe 4, du Traité de
Versailles, signé le 28 juin 1919, des articles 29 à 32 (inclus)
de la Convention de Paris entre la Pologne et la Ville libre
de Dantzig, signée le 9 novembre 1920, des articles 149 à 168
(inclus) et de l’article 240 de l'Accord de Varsovie entre la
Pologne et la Ville libre de Dantzig, signé le 24 octobre 1921, la
Pologne a le droit « d'installer dans le port de Dantzig un service
des postes, télégraphes et téléphones communiquant directe-
ment avec la Pologne » (article 29 de la Convention de Paris).

« Aux fins du service mentionné ci-dessus, la Pologne posséde
des locaux affectés au service des postes sur la Heveliusplatz
a Dantzig.

« Le 5 janvier 1925, exerçant les droits qu’elle prétend détenir
en vertu des accords internationaux ci-dessus mentionnés,
la Pologne a installé des boîtes aux lettres en divers points
situés en dehors des locaux de la Heveliusplatz. Ces boîtes
aux lettres étaient destinées à recevoir les envois postaux à
acheminer sur la Pologne par le service des postes polonais.
Le contenu de ces boîtes aux lettres, une fois la levée effectuée,
devait être apporté au bureau de la Heveliusplatz par les fac-
teurs appartenant à ce service. La Pologne soutenait également
être fondée à distribuer, en dehors des locaux de la Hevelius-
platz, les envois postaux transportés, en provenance de la
Pologne, par les soins du service des postes polonais. A la suite
de ces faits, la Ville libre de Dantzig a prié le Haut-Commissaire
de formuler, aux termes de l’article 39 de la Convention de
Paris, une décision déclarant que les droits ainsi revendiqués
par la Pologne avaient été écartés en vertu d’une ou de plu-
sieurs décisions émanant du prédécesseur du Haut-Commis-
saire, le général Haking ; ces décisions, de l’avis de la Ville
libre, interdisaient. au service polonais de procéder à la levée
ou à la distribution d’envois postaux en dehors des locaux
de la Heveliusplatz, réservaient l’usage de ce service aux auto-
rités et aux fonctionnaires polonais et en proscrivaient l’utili-
sation par le public.

«La décision du Haut-Commissaire actuel, en date du
2 février 1925, déclare (paragraphe 6) que, « dégagée de tous ses
- aspects techniques, la question est de savoir si le rayon d'action
du service postal polonais s'étend en dehors des bâtiments
attribués audit service ».
AVIS CONSULTATIF N° II

« Le Haut-Commissaire a examiné ces questions à la lumière
de certaines décisions ou déclarations de son prédécesseur,
le général Haking.

«Il estime que les points actuellement en litige entre la
Pologne et la Ville libre de Dantzig ont été réglés d’une manière
définitive par une décision du général Haking du 25 mai 1922,
décision dont, à son avis, une décision du général Haking
du 23 décembre 1922 et une lettre adressée le 6 janvier 1923
par le général Haking au Commissaire général de la République
polonaise à Dantzig, doivent être considérées comme ayant
donné une interprétation authentique et démontré l’applica-
bilité. Il a en conséquence affirmé (paragraphe 18 de la décision
du 2 février 1925), en des termes destinés à rendre explicite
son application au présent différend, la décision qu’il estime
avoir été formulée par le général Haking.

«Le Conseil a l’honneur de prier la Cour permanente de
Justice internationale, conformément à l’article 14 du Pacte,
de donner un avis consultatif sur les points suivants :

« x) Existe-t-il, ou non, une décision actuellement
en vigueur du général Haking qui tranche les points
en litige concernant le service postal polonais, soit de
la manière indiquée au paragraphe 18 de la décision du
Haut-Commissaire actuel, en date du 2 février 1925,
soit de toute autre manière, et, dans l’affirmative, cette
décision exclut-elle un nouvel.examen des points en
question, en totalité ou en partie, par le Haut-Commissaire
ou par le Conseil ?

«2) Si les questions posées aux paragraphes a) et
b) ci-après n’ont pas fait l’objet d’une décision définitive
de la part du général Haking :

«a) Le service postal polonais du port de Dantzig
doit-il se borner aux opérations qui peuvent s'effectuer
exclusivement à l’intérieur de ses locaux de la Hevelius-
platz, ou est-il fondé à installer des boîtes aux lettres et à
procéder à la levée et à la distribution des envois postaux
en dehors de ces locaux ?

«b) L'usage de ce service est-il réservé aux autorités
et fonctionnaires polonais, ou ce service peut-il être utilisé
par le public ?
9 | AVIS CONSULTATIF N° II

«Le Secrétaire général est autorisé à soumettre cette requête
à la Cour ainsi que tous documents relatifs à la question,
à exposer à la Cour l’action du Conseil en la matière, à donner
toute l’aide nécessaire à l'examen de l'affaire et à prendre, le
cas échéant, des dispositions pour être représenté devant la
Cour. » .

x

Donnant suite à cette Résolution, le Secrétaire général de la
Société des Nations a adressé à la Cour, le 14 mars 1925, une Requête
pour avis consultatif dans les termes suivants :

« Le Secrétaire général de la Société des Nations,

«en exécution de la Résolution du Conseil du 13 mars 1925
et en vertu de l’autorisation donnée par le Conseil,

«a l'honneur de présenter à la Cour permanente de Justice
internationale une Requête demandant à la Cour de bien vou-
loir, conformément à l’article 14 du Pacte, donner au Conseil
un avis consultatif sur les questions qui ont été renvoyées
à la Cour par la Résolution du 13 mars 1925 (voir texte ci-
joint).

« Le Secrétaire général se tiendra à la disposition de la Cour
pour donner toute l’aide nécessaire à l'examen de l'affaire
et prendre, le cas échéant, des dispositions pour être représenté
devant la Cour.»

Conformément à l’article 73 du Règlement de la Cour, la Requête
a été communiquée, par les soins du Greffe, aux Membres de la
Société des Nations, — par l'intermédiaire de son Secrétaire général,
— ainsi qu'aux États mentionnés à l’annexe au Pacte. Elle a été
également communiquée au Sénat de la Ville libre de Dantzig,
comme étant susceptible de fournir des renseignements sur les
questions posées à la Cour.

Le Conseil de la Société des Nations ayant demandé à la Cour
de traiter ces questions en session extraordinaire, afin de permettre
au Conseil d'examiner l’avis de la Cour lors de sa session de juin,
le Président de la Cour a décidé, en vertu des pouvoirs que lui
confère l’article 23 du Statut, de convoquer la Cour en session extra-
ordinaire pour le 14 avril 1925.

La Cour, ayant prié les Gouvernements directement intéressés,
le Gouvernement polonais et le Sénat de la Ville libre de Dantzig,
ro AVIS CONSULTATIF N° IT .

. de lui faire savoir s’ils désiraient lui fournir des renseignements, soit
de vive voix, soit par écrit, les représentants de ces Gouvernements
ont déposé au Greffe le 10 avril — délai fixé — chacun un Mémoire,
avec annexes.

Par contre, la Cour, ne se trouvant, au 15 avril, délai fixé à cet
effet, en présence d'aucune demande visant à lui faire entendre, en
audience publique, des exposés oraux des intéressés sur l’ensemble
des questions à elle posées, a décidé de ne point tenir d'audience à cet
effet. En revanche, elle a admis la présentation par chacun des
intéressés d’une seconde pièce écrite ; profitant de cette autorisation,
ceux-ci ont déposé au Greffe le 17 avril, délai fixé, chacun une note
avec annexes. Plus tard, des répliques à ces notes ont été déposées
avec le consentement de la Cour et, le 4 mai, la Cour se trouvait
ainsi en possession de la documentation complète de l'affaire.

Outre les pièces produites par les intéressés, la Cour a eu devant
elle un dossier, avec des suppléments ! transmis par le Secrétaire
général de la Société des Nations, ainsi que certains documents et
renseignements complémentaires qu’il a bien voulu fournir à la
Cour sur la demande de celle-ci.

Avant de donner l'avis qui lui a été demandé, sur les questions
formulées par le Conseil, la Cour doit en premier lieu rappeler dans
quelles conditions a surgi la divergence d’opinion qui a motivé
cette demande d’avis.

Le Traité de paix signé à Versailles le 28 juin 1919 a constitué,
dans ses articles 100 à 108, la Ville de Dantzig, avec son territoire,
en Ville libre, sous la protection de la Société des Nations ; il en a
placé la constitution sous la garantie de la Société. Il a chargé un
Haut-Commissaire de la Société des Nations, résidant à Dantzig,
de statuer en premiére instance sur toutes les contestations qui
viendraient a s’élever entre la Pologne et la Ville libre au sujet du
Traité de Versailles lui-même ou des arrangements et accords
complémentaires.

1 Voir liste à l'annexe, page 42.
wll AVIS CONSULTATIF N° II

Le général R. Haking fut nommé Haut-Commissaire par une
Résolution du Conseil en date du 17 décembre 1920. Son mandat,
renouvelé entre temps, expira définitivement le 3 février 1923.
Le rer février 1923, le Conseil désigna M. M. S. MacDonnell pour
lui succéder.

Parmi les «arrangements et accords complémentaires » visés
plus haut, le Traité de Versailles prévoit qu’une convention inter-
viendra entre le Gouvernement polonais et la Ville libre et dont le but
serait, entre autres, «d'assurer à la Pologne .... le contrôle et
l'administration des communications postales, télégraphiques et
téléphoniques entre la Pologne et le port de Dantzig ».

Selon la réponse, en date du 16 juin 1910, faite par les Puissances
alliées et associées aux remarques de la délégation allemande sur les
conditions de paix (citée d’ailleurs dans le rapport présenté le
17 novembre 1920 au Conseil de la Société des Nations par le repré-
sentant du Japon), cette disposition était de celles qui visaient à
assurer à la Pologne un libre accès à la mer par le port de Dantzig,
son seul débouché sur la Baltique.

La Convention en question fut signée à Paris le 9 novembre 1920.
Son chapitre IV, contenant les articles 29-32, traite des droits qui
reviennent à la Pologne dans le port de Dantzig en matière postale.

En outre, dans son article 39, la Convention fixe la procédure pour
le règlement des différends éventuels entre la Pologne et la Ville
libre, prévu par le Traité de Versailles.

Par un accord intervenu entre les Parties le 20 juin 1921 et enté-
riné par le Conseil le jour suivant, le délai d’appel a été fixé à
quarante jours à partir de la notification de la décision.

La Convention prévoyait la conclusion ultérieure, entre les Parties
contractantes, d’un accord spécial. Cet accord, qui était destiné à
compléter ladite Convention et à en régler les détails d'exécution, fut
signé à Varsovie le 24 octobre 10217 ; il contient une Section ITI,
consacrée aux questions postales et comprenant vingt articles
(149-168).

Il ressort des articles 168, 1), et 240 d-f que l’Accord réservait
expressément à une solution future, soit par voie.d’arrangement
bilatéral, soit par voie de décisions aux termes de l’article 39 de la
Convention de Paris, un certain nombre de questions pendantes,
relatives aux matières postales.
T2 AVIS CONSULTATIF N° II

Le Gouvernement polonais a déclaré, sans être contredit, que
l'Accord est entré en vigueur le II janvier 1922, en vertu d’un
échange de notes daté du 31 décembre 1921. De même, dans son
rapport au Conseil de la Société des Nations du 12 janvier 1922,
le représentant du Japon déclare croire « que .... l’Accord a été
ratifié » à ladite date.

En attendant la conclusion des Conventions et Accords visés
ci-dessus, les relations postales entre la Pologne et la Ville libre
avaient été réglées grâce à certains articles d’un arrangement
provisoire, en date du 22 avril 1920.

D'autre part, la Section III de l'Accord de Varsovie fut préparée
par des négociations entre les Administrations postales polonaise
et dantzikoise, négociations qui paraissent avoir duré du mois
d'avril au mois d’août 1921.

Le 15 de ce mois intervint la décision du Haut-Commissaire,
relativement à un différend entre la Pologne et ja Ville libre, au sujet
de la propriété, etc., des voies ferrées situées sur le territoire de cette
dernière. Pour les besoins de sa décision, le Haut-Commissaire
accepta une ligne rouge tracée par le Conseil du Port sur un plan de
la ville de Dantzig, et qui avait pour but d'indiquer que, parmi les
voies ferrées, terrains et établissements figurant à l’intérieur de cette
ligne, se trouvaient ceux qui « desservent spécialement le port» de
Dantzig. Par leur Accord du 23 septembre 1921, les représentants
des Parties déclaraient expressément renoncer à interjeter appel
contre cette décision, qui a fait l’objet d’une discussion entre les
intéressés ; car la Pologne a estimé y trouver une délimitation
géographique — la seule existante — du territoire du «port de
Dantzig ».

Comme il a été dit plus haut, l’Accord de Varsovie réservait, dans
son article 240, un certain nombre de questions pendantes à la déci-
sion du Haut-Commissaire. En février 1922, celui-ci fut sdisi par la
Pologne d’une demande tendant à obtenir sa décision sur quelques-
uns des points relatifs au régime postal laissés en suspens. La requête
polonaise se réfère, pour définir les questions dont elle sollicite la
solution, aux paragraphes d) et /) de l’article 240 de l’Accord de Var-
sovie. Dans sa réponse à cette requête, la Ville libre, outre les para-
graphes ci-dessus mentionnés, s'occupe du paragraphe e) dudit
article. Les trois points suivants furent donc soumis au Haut-Com-
missaire et débattus devant lui :
13 AVIS CONSULTATIF N° II

1) la portée de l’expression : « communications directes » ;

2) l'extension des installations polonaises en dehors du port de
Dantzig ;

3) le droit éventuel pour la Pologne d'obtenir des terrains et
bâtiments en dehors du port.

En ce qui concerne ce dernier point, la Pologne avait, par lettre
en date du 19 décembre 1921, demandé à la Commission internatio-
nale de répartition de lui attribuer, pour son service postal, certains
immeubles, parmi lesquels figurait l'hôpital militaire de Hevelius-
platz. Par décret du 9 mars 1922, la Commission attribua à la
Pologne, entre autres, l'édifice de Heveliusplatz.

Le 8 mars, le Haut-Commissaire écrivit aux deux Parties pour
leur suggérer de se mettre d’accord sur les points soumis à sa déci-
sion. Dans sa lettre, il déclarait qu’à son avis la Pologne avait le
droit d'obtenir sur tout le territoire de la Ville libre les immeubles
dont elle pourrait prouver la nécessité en vue du service postal à
elle reconnu.

Pareil accord n’étant pas intervenu, le Haut-Commissaire rendit,
le 25 mai 1922, une décision sur les points qui lui avaient été soumis,
Le dispositif de cette décision est ainsi conçu :

[Traduction. :]

1) Dantzig doit fournir à la Pologne les moyens d'établir un
service des postes, télégraphes et téléphones dans le voisinage
du port de Dantzig, si possible dans un bâtiment unique, sinon
dans un ou plusieurs bâtiments dans le voisinage immédiat,

2) La Pologne a le droit de prendre à bail ou d'acheter au.
Gouvernement de Dantzig, à des conditions équitables et dans
n'importe quelle partie du territoire de la Ville libre, le terrain
ou les bâtiments nécessaires à l'établissement de ses services et
aux communications efficaces et appropriées à travers le terri-
toire de Dantzig et à destination d’un endroit à son choix situé
sur territoire polonais ou de plusieurs endroits choisis, d’un.
commun accord, par les Gouvernements polonais et dantzikois ;
mais, en présentant des demandes en vertu de ce droit, la Polo-
gne doit démontrer que la location ou l’achat desdits terrains.
ou bâtiments est «nécessaire » au sens de l’article 30 de la
Convention du g novembre 1920.

 

 

a La traduction des paragraphes 1 et 3 est empruntée à un document transmis
à la Cour par le Secrétaire général de la Société des Nations.
14

AVIS CONSULTATIF N° II

3) Les communications échangées par ce service des postes,
télégraphes et téléphones devront s’effectuer directement par
une route quelconque choisie par la Pologne ou par des routes
convenues entre les deux Gouvernements de la Pologne et de
Dantzig, aux termes de l’article 150 de l’Accord du 24 octobre
1921. Ces communications devront s’échanger entre la localité
unique choisie sur le territoire dantzikois et la localité unique
{ou les localités) choisie(s) sur le territoire polonais. Aucun
matériel ni aucun message postal, télégraphique ou téléphonique
ne pourra être reçu ou délivré sur cette route (ou sur ces
routes) sauf dans le bâtiment décrit au paragraphe 1) ci-dessus.

4) La Pologne peut établir ces communications sous les

‘conditions mentionnées au sous-paragraphe 3 de la façon qu’elle

choisit : chemin de fer, air, route ou eau, et peut modifier liti-
néraire choisi, sous réserve pour elle de ne pasemployer en même
temps plus d’une route, si ce n’est en vertu d'un accord comme
il est dit dans le sous-paragraphe 3 ci-dessus.

5) Tout désaccord qui surgirait ultérieurement entre les
deux Gouvernements à propos du sous-paragraphe 2 ci-dessus en
ce qui concerne le mot « nécessité » pourrait être traité par l’un
d’eux selon la procédure prévue à l’article 39 de la Conven-
tion du 9 novembre 1920.

Contre cette décision, la Pologne a interjeté appel le rz août
1922. Cet appel, toutefois, fut retiré à la suite d’un accord intervenu

entre les Parties, relativement à l'interprétation donnée le 30 août

1922, par le Haut-Commissaire, de sa décision du 25 mai. Cette
interprétation est ainsi conçue :
[Traduction.]

«Le Haut-Commissaire, ayant été appelé par les représen-
tants de Dantzig et de la Pologne à donner une interprétation
sur certains points de sa décision du 25 mai 1922 concernant
un service polonais des postes, télégraphes et téléphones à
Dantzig, déclare que le paragraphe 1 de cette décision traite de
l'établissement du service postal qui devrait occuper un seul
emplacement (Heveliusplatz). Si la Pologne estime que l’em-
placement est insuffisant, Dantzig sera tenu d'aménager des
locaux supplémentaires dans le voisinage immédiat, c’est-à-dire
de l’autre côté de la rue ou en surélevant l'édifice existant.

« Le paragraphe 2 traite du développement du service postal
et donne à la Pologne le droit de traiter de l’achat ou de la loca-
I5 AVIS CONSULTATIF N° II

tion de tout autre emplacement situé sur le territoire de la Ville
libre ; en conséquence, la question du second édifice rentre dans
le paragraphe 2. Dantzig n’accepte pas l’idée d’un second édifice,
donc la question rentre dans le paragraphe 5. La Pologne peut

- faire valoir de très puissants arguments en faveur de la néces-
sité de ces deux édifices, qui lui ont déjà été attribués pour le
service postal par la Commission de répartition des Princi-
pales Puissances alliées. Ce fait influencera évidemment le
Haut-Commissaire dans la décision qu’il prendra si la question
lui est soumise. »

Tandis que la demande qui devait aboutir à la décision du 25 mai
1922 se trouvait encore en suspens devant le Haut-Commissaire,
une discussion s’engagea entre les Parties au sujet de la portée de
l’article 168 de l'Accord de Varsovie. D'abord oral, le débat se
poursuivit par écrit à partir du 23 mai, date à laquelle la Direction
polonaise des postes adressa à la Direction dantzikoise un memo-
randum concernant les points litigieux (memorandum qui n’a
cependant pas été communiqué à la Cour). À en juger par la réponse
dantzikoise, datée du 2 juin 1922, il semble que les droits que
la Pologne revendiquait en vertu dudit article étaient, dans une
large mesure, contestés par la Ville libre.

Le 6 octobre, l'Administration polonaise pria l’Administration
dantzikoise d'examiner à nouveau, à la lumière de la décision du
25 mai, telle qu’elle avait été interprétée le 30 août, son avis du
. 2 juin. Le 21 novembre, il fut répondu de la part de Dantzig que
les décisions en question n’avaient pas modifié la situation et que
les négociations pouvaient utilement se poursuivre sur la base des
notes du 23 mai et du 2 juin.

Ce point de vue ne fut pas accepté par la Pologne. Dans sa note
du 9 décembre 1922, l'Administration polonaise développe, en effet,
la thèse suivante : à son avis, il convient de déduire de la décision
du 25 mai, telle qu’elle a été interprétée le 30 août, que le domaine
d'activité du service polonais doit embrasser, non pas le « port »
tel qu’il est envisagé dans la décision, mais bien toute la ville de
Dantzig en tant qu’unité administrative.

Telle était la situation lorsqu’intervint, en date du 23 décembre
1922, une décision du Haut-Commissaire qui refusait à la Pologne
le droit d’avoir un bureau de triage des lettres à la gare principale
de Dantzig.
16 AVIS CONSULTATIF N® II

Se référant à cette décision, l'Administration dantzikoise répondit,
le 29 décembre 1922, qu’elle était bien disposée à continuer les négo-
ciations sur l’article 168, mais qu'il conviendrait également de tenir
compte, pour les besoins de ces négociations, de la décision du
23 décembre. L’Administration polonaise émit, le 10 janvier 1923,
un avis contraire.

Le Sénat de la Ville libre avait, dès le 4 janvier 1923, saisi le Haut-
Commissaire d’une demande de décision au sujet des prétentions
de la Pologne, exprimées dans la note du 9 décembre 1922, relative-
ment au domaine d'activité du service postal polonais, prétentions
considérées par le Sénat comme non fondées.

En transmettant, par une lettre du 6 janvier 1923, au Commis-
saire général de Pologne à Dantzig, la demande du Sénat en date
du 4 du même mois, le Haut-Commissaire déclara qu'aucune déci-
sion ne lui paraissait s’imposer, puisqu'il ressortait clairement de
la décision déjà formulée que la Pologne n’avait pas le droit d’éta-
blir un service postal s'étendant en quoi que ce fût au delà des locaux
qui lui étaient attribués.

En réponse à cette lettre, le Haut-Commissaire fut informé le
20 janvier 1923, de la part de la Pologne, que celle-ci considérait
la demande dantzikoise comme prématurée, les pourparlers entre
les Parties étant à peine engagés. Et, dans une lettre en date du
2 mars 1923, l'Administration des postes polonaise proposa à l’Ad-
ministration des postes dantzikoise de délimiter en premier lieu
le domaine d’activité du bureau de Heveliusplatz, proposition que,
toutefois, cette dernitre Administration-déclina par une lettre en
date du 20 mars, estimant qu’elle n’était pas compétente pour s’en
occuper en vertu de l’article 168 de l'Accord de Varsovie. Aucune
démarche nouvelle ne semble avoir été entreprise en vue de régler
ladite question avant le rer décembre 1924.

La décision du Haut-Commissaire du 23 décembre 1922, mention-
née plus haut, fut formulée à la suite d’un échange de vues, entre
la Pologne et Dantzig, concomitant à la discussion sur l’article 168
de l'Accord de Varsovie, dont il vient d’être rendu compte.

L’échange de vues en question visait le point de savoir si la
Pologne avait le droit d’installer à la gare centrale de Dantzig un
bureau, non seulement de transbordement, mais aussi de triage.
La discussion directe entre les Parties n’ayant pas abouti, le Haut-
Commissaire semble les avoir invitées à tenir, sous ses auspices,
une conférence. À l’issue de celle-ci, qui eut lieu le 23 octobre 1922,
17 AVIS CONSULTATIF N° II

le Sénat de Dantzig reçut, le 20 novembre, un exposé du point de
vue polonais, qui est présumé compatible avec la décision du Haut-
Commissaire du 25 mai 1922. La réponse dantzikoise à cette note,
réponse datée du 12 décembre 1922, voit dans la demande polonaise
relative au bureau de triage le désir de fournir au public la possi-
bilité d’expédier ‘des lettres du bureau polonais de la gare, c’est-a-
dire d’étendre le domaine d’activité du service postal polonais.
Cet aspect des débats qui aboutirent a la décision du 23 décembre
1922 les relie à la discussion au sujet de l’article 168 de l’Accord de
Varsovie.

La Cour n’a pas été mise en possession des documents par les-
quels les Parties ont pu expressément soiliciter la décision du Haut-
Commissaire sur le point dont il s’agit, décision qui fut celle du
23 décembre 1922. :

Dans les motifs de la décision sont énoncées des considérations
suivant lesquelles l'installation du bureau de triage constituerait
une extension du service postal polonais, et que cette extension
n’est pas admissible parce que pouvant « causer un grave préjudice
à l’Administration des postes de Dantzig et, par suite, à l'État
dantzikois »: il y est encore dit que le bureau accordé au service
polonais, c’est-à-dire celui de Heveliusplatz, avait pour objet la
transmission du courrier des autorités polonaises à Dantzig et le
transit du courrier d'outre-mer. *

Contre cette décision, la Pologne interjeta appel en date du
20 mars 1923. Aucune décision ne fut cependant prise au sujet de
Vappel, un accord étant intervenu entre les Parties le 18 avril 1923,
accord qui fut entériné le jour suivant par le Conseil de la Société
des Nations.

L’accord en question admet la création d’un bureau de triage
polonais a la gare principale, avec certaines restrictions, dont
l’une est que ce bureau doit rester inaccessible au public. Cet
accord dit expressément qu’il remplace la décision du 23 décembre
1922, mais il stipule en propres termes que «le règlement pratique
de la question ne modifie en rien la situation de droit ». La Cour a été
mise en possession de nombreux documents destinés à l’aider à se
former une opinion sur le sens qu’il convient d’attribuer à ce passage:
les Parties à l’accord soutiennent des thèses différentes sur ce point.

Pour des raisons qui sont appréciées différemment de part et
d'autre, l'immeuble de Heveliusplatz, attribué à la Pologne le
18 AVIS CONSULTATIF N° II

Q mars 1922, n'avait, deux ans plus tard, pas encore été occupé par
le service postal polonais. Le rer avril 1924, cependant, un accord
relatif à son évacuation fut conclu, et il paraît qu'il avait été effec-
tivement évacué au rer juillet suivant. La Cour ne possède pas
@informations complètes sur la manière dont a été organisée la
poste polonaise 4 Dantzig entre temps et aprés la substitution, qui
eut lieu le rr janvier 1922, de l’ Accord de Varsovie du 24 octobre
1921 41’Accord provisoire du 22 avril 1920.

Le rer décembre 1924, le Président du Sénat de la Ville libre
adressa au Commissaire général de Pologne à Dantzig une nouvelle
note traitant, entre autres, de l’article 168 de ? Accord de Varsovie.

Dans la note en question il est dit que, suivant les informations
de la Ville libre, la Pologne aurait l’intention de mettre en exploi-
tation son service postal, en lui assignant un domaine d'activité
qui excèderait ce qui, selon l’avis de Dantzig, constitue les limites
imposées à ce service. La Ville libre demande, dans ces conditions,
qu'on lui fasse savoir si, du côté polonais, l'intention subsiste de
créer un fait accompli, sans recourir au préalable à la procédure
arbitrale prévue par les traités. Dantzig appuie son point de vue,
relatif à la limitation du service polonais, entre autres sur certain
passage emprunté aux motifs de la décision du Haut-Commissaire
du 23 décembre 1922, et sur la lettre de celui-ci en date du 6 jan-
vier 1923. Dans sa note du rer décembre 1924, enfin, le Président
du Sénat exprime l’avis de la Ville libre sur la nature de l’article 168
de l'Accord de Varsovie ; selon lui, il ne s’y agirait nullement d’ac-
cords déjà conclus en principe et dont seule la rédaction était
réservée, mais bien d’une liste de matières dépassant le cadre des
droits réciproques reconnus par les traités, et au sujet desquelles
les Parties restaient libres de contracter ou de ne pas contracter des
engagements. Pour sa part, Dantzig était disposée, soit à entamer
des négociations sur la portée de principe de l'article, soit à accepter
sur ce point une décision arbitrale. .

La réponse du Commissaire général polonais est datée du 3 janvier .
1925. Elle porte que la Pologne, ayant pu prendre possession de
l'édifice de Heveliusplatz, a l'intention de mettre en exploitation
son service postal, qui comprendra des boîtes à lettres et des fac-
teurs. Le rayon d'activité de ce service sera le « port de Dantzig »,
compris territorialement, et considéré, dans cet ordre d'idées, |
comme délimité par la ligne rouge mentionnée par le Haut-Com-
19 AVIS CONSULTATIF N° II

missaire dans sa décision du 15 août 1921. En ce qui concerne la
décision du 23 décembre 1922, elle est regardée comme non existante,
ayant été remplacée par l'Accord du 18 avril 1923. Enfin, dans
l'opinion polonaise, l’article 168 de l'Accord de Varsovie
contient des solutions qui sont obligatoires pour les Parties.

Le 5 janvier, le service polonais procéda à la pose, dans les rues
de Dantzig, de boîtes à lettres portant des inscriptions polonaises.
Les incidents, diplomatiques et autres, auxquels cette installation
a pu donner lieu, échappent à la compétence de la Cour.

Le jour suivant, 6 janvier (parfois la date du 7 janvier est donnée),
le Sénat de la Ville libre saisit le Haut-Commissaire d’une demande
motivée tendant à obtenir une décision sur les points suivants :
1) la limitation, par des décisions passées en force de chose jugée,
du service postal polonais au seul bureau de Heveliusplatz, à
l'exclusion notamment des boîtes à lettres et des facteurs, en dehors
de ce bureau ; 2) la limitation de ce service au transport du courrier
des autorités polonaises sur le territoire de Dantzig, en provenance
ou à destination de ce bureau ; 3) le rétablissement du statu quo
ante 5 janvier 1925.

Dans son avis motivé sur la demande dantzikoise du 6/7 janvier
1925, le Commissaire général de Pologne prie le Haut-Commissaire
de donner sur les deux points suivants une décision affirmative :
x) le droit pour la Pologne d’ouvrir à Heveliusplatz un service com-
plet, y compris l’utilisation de boîtes à lettres et de facteurs, dans
le rayon territorial d'activité de ce service ; 2) l'extension de ce
rayon au territoire délimité sur le plan annexé à la décision du
Haut-Commissaire en date du 15 août 1921.

Il convient de remarquer que le Haut-Commissaire se trouvait
ainsi saisi de la question de la définition du port de Dantzig, et,
pourvu qu’il adoptât à cet égard une définition territoriale, de celle
de la délimitation du port au point de vue postal. Il convient
également d'observer que, pour la première fois, il se trouva prié
de formuler une décision visant l'interprétation des articles 149-151
de P Accord de Varsovie.

La décision du Haut-Commissaire fut rendue le 2 février 1925,
dans un sens favorable, principalement, aux thèses dantzikoises

Le dispositif de cette décision est ainsi conçu :
20

AVIS CONSULTATIF N° II.

a) Le service postal, télégraphique et téléphonique que
le Gouvernement polonais a le droit d’établir en vertu des
articles 29 et 30 de la Convention de Paris, se limite à un
seul bureau dans le port de Dantzig. Ce bureau est celui qui
est attribué à l’Administration postale polonaise sur l Helvelius-
platz.

b) Les communications, échangées par ce service, en pro-
venance du territoire de la Ville libre et à destination de la
Pologne, et vice-versa, doivent partir des bâtiments mention-
nés au paragraphe a) et être dirigées sur la localité unique
(ou les localités) choisie(s) sur le territoire polonais ; aucun
matériel, communication ou message postal, télégraphique
ou téléphonique, ne pourra être reçu ou délivré sur cet itiné-
raire, sauf dans le bureau spécifié au paragraphe a). Par les
mots «reçu» et «délivré», il faut entendre la réception ou la
remise, par n’importe quel moyen, et il n’est pas fait de distinc-"
tion entre les termes postaux techniques de la langue allemande.

c) L'emploi des boîtes aux lettres, en dehors des limites
du (ou des) batiment(s) spécifié(s) au paragraphe a) et d’un
service de levée et de distribution au moyen de facteurs, sur
une partie quelconque du territoire de Ja Ville libre, ne saurait
être autorisé et est contraire à la décision du 25 mai 1922.

ad) Le bureau spécifié au paragraphe a) n’est pas destiné
à assurer l'expédition de toutes les lettres. mises à la poste
en un point quelconque du territoire dantzikois à destination
de la Pologne ou de l'étranger, soit par des ressortissants
polonais, soit par d’autres habitants de la Ville libre; il a
pour objet de permettre aux autorités polonaises, légalement
établies en territoire dantzikois, de constituer leurs courriers
et de les expédier directement et exclusivement de ce bureau
à destination de la Pologne ou de l'étranger ; enfin, il est
également destiné 4 assurer la transmission des courriers
directs, expédiés de Pologne, par le port de Dantzig, à destina-
tion des pays d'outre-mer et vice-versa.

e) Les paragraphes I et 2 de l'Accord du 18 avril 1923, au
sujet du bureau de triage, et l’Accord du 29 août 1924, au
sujet du bureau de triage dans le port pour les courriers d’outre-
mer, ne sont pas modifiés par la présente décision.

Le Gouvernement polonais interjeta appel contre la décision

en question, en en demandant l'annulation.
27° AVIS CONSULTATIF N° II

L'appel, daté du 20 février 1925, se fonde, entre autres, sur
Valiégation que la décision dont il s’agit reposait sur une inter
prétation erronée de la décision du 25 mai 1922, et qu’elle était
incompatible avec les dispositions de l’Accord de Varsovie. Il se
fonde également sur l’absence, dans la décision du 2 février, de
la délimitation du port, sollicitée par le Gouvernement polonais,
ainsi que sur l’allégation que ladite décision ne pouvait être
appliquée dans la pratique.

L’avis du Sénat de la Ville libre sur cet appel porte la date du
2 mars 1925. I] conclut au rejet pur et simple de l’appel.

Une Réplique de la Pologne à cet avis, en date du 9 mars 1925,
fut suivie d’une Duplique de Dantzig, en date du 12 mars.

Le jour suivant, 13 mars 1925, le Conseil de la Société des Nations,
saisi des documents énumérés ci-dessus et relatifs à l’appel, ainsi
que d’un rapport préparé par le représentant de l'Espagne, eut
à statuer sur l'affaire dont l’appel polonais l’avait appelé à connaître.
Il prit à son sujet, après avoir entendu les Parties, la Résolution,
d’une nature interlocutoire, qui se trouve reproduite dans l’intro-
duction au présent avis.

IT.

La Requête du Conseil pour avis consultatif contient deux
questions.

La première est de savoir s’il existe une décision actuellement
en vigueur du général Haking qui tranche les points en litige
concernant le service postal polonais, soit de la manière
indiquée au paragraphe 18 de la décision du Haut-Commissaire
actuel, en date du 2 février 1925, soit de toute autre manière, et,
dans l’affirmative, si cette décision exclut un nouvel examen
des points en question, en totalité ou en partie, par le Haut-Com-
missaire ou par le Conseil. C’est là une question préalable qui
concerne la théorie généralement connue sous le nom de
théorie de la chose jugée ; la seconde question ne se pose que
si la réponse de la Cour sur le premier point est négative.

La seconde question concerne le fond. Elle comprend deux
points :
22 AVIS CONSULTATIF N° II

«a) Le service postal polonais du port de Dantzig doit-il
se borner aux opérations qui peuvent s'effectuer exclusive-
ment à l’intérieur de ses locaux de l’Heveliusplatz, ou est-il
fondé à installer des boîtes à lettres et à procéder à la levée
et à la distribution des envois postaux, en dehors de ces
locaux ?

«b) L'usage de ce service est-il réservé aux autorités et
fonctionnaires polonais, ou ce service peut-il être utilisé par
le public ? »

La Cour doit commencer par examiner la portée de la première
question. Il convient d'observer que cette question est conçue
en termes généraux et qu'elle ne se réfère pas spécifiquement aux
points a) et b) de la seconde question.

Dans. une lettre au Haut-Commissaire, en date du 21 janvier
1925, la Pologne a soutenu que le service postal polonais s’étendait
à tout le territoire délimité par la ligne rouge dans le plan joint
à la décision du Haut-Commissaire, en date du 15 août 1921,
et elle a demandé au Haut-Commissaire de rendre une décision
dans ce sens. La décision du 2 février 1925 a jugé que les opérations
du service postal polonais devaient être limitées au seul bâtiment
de Heveliusplatz qui lui avait été attribué à cette fin ; il en résul-
tait qu'une décision quant à la délimitation du port devenait
inutile. L'un des motifs de l’appel de la Pologne (20 février 1925)
contre cette décision, est que le Haut-Commissaire a omis de
donner, comme le demandait la Pologne, une définition du port.
Dantzig, dans sa réponse du 2 mars 1925 au recours polonais,
a contesté la revendication polonaise en ce qui concerne la défini-
tion du port au point de vue du service postal polonais.

Au sujet des limites du port, la question de la res judicata
ne se pose pas. Bien que la Pologne soutienne que le port de Dant-
zig doit être délimité au point de vue postal selon la ligne rouge
mentionnée dans la décision du Haut-Commissaire en date du
15 août 1921, elle ne prétend pas que ladite décision, dont le carac-
tère définitif n’est contesté par aucun des deux Gouvernements,
a fixé les limites du port au point de vue du service postal
polonais, tel qu’il a été établi conformément à la Convention de
Paris. Le fait que la Pologne envisage la possibilité d’étendre,
pour les besoins du service postal, les limites du port au delà de
la ligne rouge, constitue une autre preuve de ce qu’à son avis,
cette ligne n’a pas été, du point de vue postal, assignée comme
23 AVIS CONSULTATIF N° II

limite au port par une décision définitive. Le Sénat de Dantzig,
de son côté, nie catégoriquement que la décision du 15 août 1921
présente aucune pertinence à l’égard du service postal.

La Cour partage entièrement ce point de vue. Cette décision,
ni dans l’exposé des motifs, ni dans le dispositif, ne porte en quoi
que ce soit sur les relations postales, et ceci est très naturel, car
les clauses de l’article 104 du Traité de Versailles ont été appliquées
d’après des méthodes très différentes, en ce qui concerne les che-
mins de fer, d’une part, et les communications postales, télégra-
phiques et téléphoniques, de l’autre. Il convient, en outre, d’obser-
ver que la ligne rouge n’a pas été tracée par le Conseil du Port
— et acceptée plus tard par le Haut-Commissaire — afin de déli-
miter un territoire sur lequel le Conseil exerce ses pouvoirs généraux,
mais afin de désigner le territoire dans les limites duquel se
trouvent les lignes de chemins de fer qui, à certaines exceptions près,
sont considérées comme desservant principalement le port. Le
fait qu’un chemin de fer dessert principalement le port n’implique
pas que ce chemin de fer soit situé sur un territoire qui, dans
l'ensemble, est considéré comme appartenant au port. La déci-
sion du 15 août 1921 laisse donc entièrement ouverte la question
relative aux limites territoriales du port de Dantzig au point de
vue postal. |

*
+ *

La Cour doit maintenant rechercher s’il existe une décision
actuellement en vigueur du général Haking qui tranche les points
a) et b) de la question 2 selon la manière prévue au paragraphe 18
de la décision du Haut-Commissaire actuel, en date du 2 février
1925, ou de toute autre manière, et, dans l’affirmative, si cette
décision exclut un nouvel examen des points en question, en totalité
ou en partie, par le Haut-Commissaire ou par le Conseil de la Société
des Nations. La seconde partie de cette question, toutefois, ne
demande à être examinée que si la réponse à la première partie
est affirmative.

- *
* *
L’article 103, paragraphe 2, du Traité de Versailles prévoit que
«le Haut-Commissaire sera également chargé de statuer en
premiére instance sur toutes les contestations qui viendraient
24 AVIS CONSULTATIF N° II

à s'élever entre la Pologne et la Ville libre au sujet du présent
Traité ou des arrangements et accords complémentaires. »
L’intention de cette clause était évidemment de poser un principe
général destiné à être développé et complété par des règles ultérieu-
res. Ces règles se trouvent dans l’article 39 de la Convention de Paris
du 9 novembre 1920, qui est ainsi conçu :

«Tout différend qui viendrait à s’élever entre la Pologne et
la Ville libre au sujet du présent Traité ou de tous autres accords,
arrangements et conventions ultérieurs ou de toutes questions
touchant aux relations de la Pologne et de la Ville libre, sera
soumis par l’une ou l’autre Partie à la décision du Haut-.
Commissaire, qui, s’il l'estime nécessaire, renverra l’affaire au
Conseil de la Société des Nations.

« Les deux Parties conservent la liberté de faire appel au
Conseil de la Société des Nations. »

La Cour ne doute pas que les principes énoncés dans ses avis n° 8
et 9, quant au caractère définitif. des décisions rendues en matière
de droit international, ne s'appliquent à toute décision définitive
formulée en vertu des dispositions précitées.

Ce point n’est pas contesté par les Parties, bien que la Pologne
soutienne qu'il peut se présenter des cas exceptionnels dans lesquels
même une décision définitive peut faire l’objet d’un nouvel examen
de la part du Haut-Commissaire ou du Conseil de la Société des
Nations.

Le point actuellement en litige consiste seulement à savoir s’il
existe une décision en vigueur restreignant le service postal polonais
dans le port de Dantzig aux opérations qui s'effectuent à l’intérieur
de ses locaux de Heveliusplatz et limitant l’usage de ce service aux
autorités et bureaux polonais.

Il ressort des pièces soumises à la Cour que les deux Parties
fondent principalement leurs thèses sur trois documents, savoir :
la décision du 25 mai 1922, le décision du 23 décembre 1922 et la
lettre du Haut-Commissaire du 6 janvier 1923.

*
* *
La Pologne a interjeté appel devant le Conseil de la Société des
Nations contre la décision du général Haking, en date du 25 mai 1922.
Le 30 août de la même année, à la suite d’une interprétation donnée

par le Haut-Commissaire de certains points de sa décision, l’appel
a été retiré. La décision ainsi interprétée est donc devenue définitive,
25 AVIS CONSULTATIF N° II

elle a acquis force obligatoire et est effectivement en vigueur. Il
reste à voir si elle couvre les points actuellement en litige.

La décision avait été formulée à la suite de thèses présentées par
les Parties, se référant à l’article 240 de ’ Accord de Varsovie du
24 octobre 1921, qui réservait à la décision du Haut-Commissaire,
entre autres, les points suivants relatifs au service postal polonais :

[ Traduction. *

«d) L'interprétation de l’expression « directement » (directly
—unmuittelbar) à l’article 29 de la Convention ;

«e) Le point de savoir quelle extension le service postal
polonais pourra recevoir en dehors du port de Dantzig (article 29
de la Convention) ;

«f) La question de savoir si l'obligation, pour Dantzig, de
céder du terrain et des bâtiments, ne s'étend qu’au port ou bien
si la Pologne peut réclamer ladite cession en dehors du port
(article 30 de la Convention). »

En février 1922, la Pologne à soumis à la décision du Haut-Com-
missaire les points d) et /), comportant l'interprétation d’une partie
des articles 29 et 30 de la Convention de Paris ; dans sa réponse, en
date du 28 février, Dantzig a ajouté le point ¢), soutenant que les
installations polonaises en dehors du port devaient se borner à
assurer le fonctionnement des communications postales, télégraphi-
ques et téléphoniques entre la Pologne et le port de Dantzig. Il est
évident qu'aucune des questions ainsi soumises au Haut-Commissaire
n’a trait aux points actuellement en litige, et il n’y a pas lieu de
supposer que la décision eût dû aller au delà de ces questions. Il
est vrai, ainsi que Dantzig le fait ressortir dans ses observations
soumises le 4 mai 1925 à la Cour, que le Haut-Commissaire, au para-
graphe 2 de sa décision, a déclaré que le différend portait sur l’inter-
prétation de la première partie des articles 29 et 30 de la Convention
de Paris et, ainsi que le soutient également Dantzig, que l’interpré-
tation donnée par lui dans sa décision a force obligatoiré entre les

1 Traduit par les soins du Greffe. Le texte original polonais est reproduit

ci-après :

d) w przedmiocie interpretacji pojecia ,,bezposrednie‘t — directement —
directly‘ — w zrozumieniu artykulu 29 Konwencfi;

e) w sprawie rozmiaru polskich urzadzén pocztowych poza portem Gdanskim
(artykul 29 Konwencji) ;

ft) w kwestji, czy zobowiazanie Gdanska do oddania budynkéw i gruntéw
dotyczy jedynie portu, czy tez Polsce przysluguje prawo zadania bydynkow
i gruntéw takze poza portem (artykul 30 Konwencji).
26 AVIS CONSULTATIF N° II

Parties. Cette interprétation, toutefois, n’a été donnée que pour
certaines questions soumises par les Parties; elle n’a donc force
obligatoire que dans la mesure où lesdites questions sont visées.

Mais Dantzig soutient, en outre, qu'il est à la fois du droit et du
devoir du Haut-Commissaire, en tant que fonctionnaire de la Société
des Nations, sous la protection de laquelle est placée la Ville libre,
d'examiner, de sa propre initiative et indépendamment des Parties,
la situation, tant en fait qu’en droit, et de trancher tout différend,
manifeste ou latent, dont il peut avoir eu connaissance. Le sens véri-
table de ses décisions devrait donc être fixé eu égard à ces fonctions
du Haut-Commissaire.

La Cour ne peut considérer cette thèse comme bien fondée. Ila déjà
été indiqué que le principe général posé à l'article 103, paragraphe 2,
du Traité de Versailles — sur lequel Dantzig s'appuie principale-
ment — doit être considéré conjointement avec l’article 39 de la
Convention de Paris. Il ressort clairement de ces dispositions que les
fonctions du Haut-Commissaire sont d’ordre juridiciaire et se
bornent au règlement des questions qui sont soumises par l’une ou
l’autre des Parties. Le Haut-Commissaire n’était donc pas compétent
pour trancher des questions que les Parties ne lui avaient pas sou-
mises ; et sa décision devrait, si possible, recevoir une interprétation
qui la maintienne dans le cadre des pouvoirs qui lui sont conférés.

Dans le cas présent, toutefois, il n’est pas nécessaire d’appliquer
ce principe. La décision du 25 mai 1922, par ses termes mêmes, ne
portait que sur les questions soumises par les Parties. Rien ne spé-
cifiait que le service postal polonais fût limité à ses locaux ou que
son utilisation fût restreinte aux autorités et bureaux polonais ; la
décision ne parle nulle part de boîtes à lettres et de facteurs. La Cour,
toutefois, n’attache pas une importance particulière à ce fait ; car
l'exclusion de boîtes à lettres et de facteurs pourrait à la rigueur
découler de l'exclusion générale de toutes activités postales en dehors
du bâtiment. Mais la Cour estime qu’une question d’ordre général,
visant les activités du service postal polonais en dehors de ses locaux,
n’a été ni soumise au Haut-Commissaire, ni tranchée par lui.

Quant au dispositif de la décision, qui figure au paragraphe 15,
seules les clauses I et 3 demandent à être examinées ici.

La clause 1 stipule que Dantzig doit fournir à la Pologne les moyens
d'établir un service postal dans le voisinage du port de Dantzig,

2
27 AVIS CONSULTATIF N° II

si possible dans un bâtiment unique, mais en tout cas dans un ou
plusieurs bâtiments contigus. Ceci n’a, évidemment, rien de commun
avec la question de savoir si les activités du service postal doivent
être limitées à l'intérieur dudit ou desdits bâtiments. Le Sénat
de Dantzig lui-même a, dans une lettre au Haut-Commissaire en
date du 19 octobre 1922, exprimé l'avis que, seule, la question du
bâtiment (die Gebatidefrage) avait été réglée par cette partie
de la décision.

La clause 3 est ainsi conçue :

«Les communications échangées par ce service des postes,
télégraphes et téléphones devront s’effectuer directement par
une route quelconque choisie par la Pologne ou par des routes
convenues entre les deux Gouvernements de la Pologne et
de Dantzig, aux termes de l'article 150 de l'Accord du
24 octobre 1921. Ces communications devront s’échanger entre
la localité unique choisie sur le territoire dantzikois et la
localité unique (ou les localités) choisie(s) sur le territoire polo-
nais, Aucun matériel ni aucun message postal, télégraphique
ou téléphonique ne pourra être reçu ou délivré sur cette
route (ou sur ces routes), sauf dans le batiment décrit au para-
graphe I ci-dessus. »

De Vavis de la Cour, cette déclaration vise nettement le point d)
de l’article 240 de l’Accord de Varsovie, c’est-à-dire le sens du
mot «directement» à l’article 29 de la Convention de Paris. Elle ne
concerne que la question du transit et interdit de recevoir ou de
délivrer tout matériel ou message postal, télégraphique ou télé-
phonique sur cette route (ou sur ces routes) sur le territoire de
la Ville libre, sauf dans le bâtiment postal mentionné à la clause I.

I] ressort de ces deux clauses que la Pologne ne peut avoir qu’un
seul bureau de poste et qu’aucun objet postal ne peut être accepté .
ou délivré en cours de transit a travers le territoire de Dantzig,
ou de transport en provenance ou à destination du_ port. Cela
n’est pas contesté par la Pologne. La question de savoir si le bureau
de poste polonais peut étendre ses activités en dehors du batiment,

. installer des boîtes à lettres et lever ou distribuer des envois pos-
taux, ainsi que la question de savoir si ce service postal peut étre
utilisé par le public, sont, bien entendu, tout a fait différentes.
Il convient d’observer, toutefois, que la clause 3 mentionnée ci-des-
sus, bien que traitant d’un autre point que celui dont s’occupe
28 AVIS CONSULTATIF N° II

actuellement la Cour, porte indirectement sur ce dernier quand
elle exclut la réception directe, dans les voitures postales polonaises,
d’envois postaux déposés dans les boîtes à lettres qui sont placées,
soit à la gare, soit dans les trains. |

Il n’y a rien à ajouter quant à la décision telle qu’elle est rédigée.
Dantzig, toutefois, prétend que l'intention réelle du Haut-Commis-
saire, lorsqu'il a formulé sa décision, était d'empêcher la Pologne
d'exercer une activité postale quelconque en dehors du bâtiment
qui lui avait été attribué à cet effet. De l'avis de Dantzig, cela
ressort clairement de la lettre du Haut-Commissaire en date du
6 janvier 1923, ainsi que d’un projet d'accord soumis aux Parties
par le Haut-Commissaire le 27 avril 1922, avant qu'il eût formulé
sa décision. Les effets juridiques possibles de la lettre du 6 janvier
seront examinés plus loin. Il suffit pour le moment de dire que
toute opinion personnelle que le général Haking aurait pu exprimer,
ou toute proposition qu’il aurait pu faire en qualité de médiateur,
ne saurait modifier le sens et la portée de la décision. Une fois
qu’une décision a été dûment rendue, seul son contenu fait autorité,
quel qu’ait pu être le point de vue de son auteur.

*
* *
La décision du 23 décembrre 1922 a trait a un différend portant

sur le droit, pour la Pologne, d’établir un bureau de triage a la gare
principale de Dantzig ; elle ne reconnaît pas ce droit à la Pologne.

Les deux Parties s’accordent a admettre que rien, dans le dis-
positif de la décision, ne traite des points actuellement en litige
entre la Pologne et Dantzig. Mais, au paragraphe 6 de l’exposé des
motifs, le Haut-Commissaire déclare que l’article 29 de la Conven-
tion de Paris donne a la Pologne le droit d’établir w# service pos-
tal, ce qui, aux termes de sa décision du 25 mai 1922 et de l’accord
ultérieur intervenu entre les deux Gouvernements, signifie un
seul bureau de poste dans le port de Dantzig ; le Haut-Commis-
saire déclare ensuite qu’à son avis «il ne s’ensuit pas que toutes
les lettres expédiées de Pologne a des ressortissants polonais
résidant à Dantzig, ou que toutes les lettres adressées par ces
ressortissants polonais à des destinataires résidant en Pologne
ou à l'étranger, doivent passer par ce bureau, mais qu'il a été créé
pour permettre aux autorités polonaises légalement établies en
territoire dantzikois de réunir leur courrier et de l’expédier direc-
29 AVIS CONSULTATIF N° II

tement et exclusivement de ce bureau de poste en Pologne ou à
l'étranger, ainsi que pour assurer la transmission de courriers
directs expédiés de Pologne, via Dantzig, à destination d’outre-
mer et vice-versa». C'est sur ce paragraphe que Dantzig fonde
sa thèse selon laquelle il existerait une décision restreignant l’usage
du service postal polonais aux autorités et bureaux polonais.

Le Gouvernement polonais a interjeté appel contre la décision
du 23 décembre 1922. Le 18 avril 1923, un accord a été conclu
entre les Parties au sujet de la question tranchée par le Haut-
Commissaire : il est dit dans le préambule que les représentants
des Parties conviennent «que la décision du Haut-Commissaire,
en date du 23 décembre 1922, est remplacée par les dispositions
suivantes » ; la clause 3 de l'Accord, toutefois, stipule que «ce
règlement pratique de la question ne change en rien la situation de
droit », Il ne ressort pas des documents que l’appel de la Pologne
ait été expressément retiré. |

Le sens et l'effet de cet accord ont donné lieu à des débats pro-
longés entre les Parties, ainsi qu’à des déclarations de leur part ;
la Pologne soutient que la décision du 23 décembre 1922 a été
entièrement remplacée par l’accord et qu’elle est sans effet. D’autre
part, Dantzig soutient qu’en vertu de la clause 3, seul le dispositif
de la décision a été remplacé.

La Cour ne juge pas nécessaire d'exprimer un avis sur ce point.
Selon les termes mêmes de la clause 3 de l'Accord, la réserve faite
par les Parties vise la situation de droit. La concession maxima que
l’on puisse faire, sous ce rapport, à la thèse de Dantzig est que la
décision elle-même devrait être considérée comme étant en vigueur,
sauf en ce qui concerne le droit, pour la Pologne, d’avoir un bureau
de triage des lettres à la gare principale de Dantzig, droit que la
Pologne a acquis par l'accord en question. S’il en est ainsi, la déci-
sion devrait être considérée telle qu’elle est rédigée ; il est nette-
ment impossible d'interpréter la clause 3 de l’Accord comme ayant
trait à une partie spéciale de la décision ou comme s’appropriant
une opinion particulière quelconque exprimée dans cette décision.
La Cour, par suite, tout en s’abstenant d’exprimer une opinion
précise sur la signification de laclause en question, se place,
pour les besoins du raisonnement, dans l'hypothèse que Dantzig
pourrait invoquer en l'espèce la décision du 23 décembre 1922.
Or, il est certain que les motifs contenus dans une décision, tout
30 AVIS CONSULTATIF N® II

au moins dans la mesure où ils dépassent la portée du dispositif,
n'ont pas force obligatoire entre les Parties intéressées. |

I est parfaitement exact que toutes les parties d’un jugement
visant les points en litige s'expliquent et se complètent l’une l’autre
et doivent être prises en considération, afin d'établir la portée
et le sens précis du, dispositif. Ceci'est clairement indiqué dans
la sentence de la Cour permanente d’Arbitrage, en date du
x4 octobre 1902, relative aux Fonds pieux des Californies, décision
qui a été à plusieurs reprises invoquée par Dantzig. La
Cour est d’accord sur cette déclaration, mais il ne résulte nullement
que tout motif donné dans une décision, constitue une décision ;
et il faut se souvenir que la Cour d’Arbitrage a appliqué la théorie
de la res judicata parce qu'il y avait «non seulement identité
des Parties en litige, mais également identité de la matière .

Or, bien qu’il ne ressorte pas clairement pour quel motif le Haut-
Commissaire, dans le paragraphe 6 de sa décision, a exprimé
une opinion sur le rayon dans lequel le service postal polonais
peut être utilisé, on ne peut douter que ladite opinion ne soit sans
pertinence à l'égard du point effectivement réglé par lui et par
suite qu’elle ne soit dépourvue de force obligatoire.

Cette conclusion, qui est tirée de la nature même des décisions
judiciaires, n’est pas modifiée par la thèse que soutient Dantzig,
et selon laquelle la décision du Haut-Commissaire peut être consi-
dérée comme un jugement déclaratif (Feststellungsurteil). Dans
la décision du 23 décembre 1922, aussi bien que dans toute autre

- décision du Haut-Commissaire, le dispositif se distingue nettement

de l'exposé des motifs ; la Cour ne peut trouver aucune raison
pour étendre la force obligatoire inhérente à un jugement déclaratif
en ce qui concerne le point réglé à des motifs qui étaient destinés
seulement à expliquer la déclaration contenue dans le dispositif,
et cela d'autant plus, lorsque ces motifs visent des points de droit
sur lesquels le Haut-Commissaire n’était pas appelé à donner une
décision.

L'opinion exprimée par le général Haking au paragraphe 6 de la
décision du 23 décembre 1922 est invoquée, par Dantzig également,
comme l'interprétation de la portée et du sens véritables de la déci-
sion antérieure du 25 mai 1922. Dans les observations soumises en
dernier lieu par Dantzig et signées du professeur Verzijl, on insiste
sur le fait que les décisions du général Haking sont logiquement
32 AVIS CONSULTATIF No II

reliées l’une à l’autre et reposent nettement sur une conception
restrictive du service postal polonais.

Il peut en être ainsi. Si le général Haking s'était cru obligé de
formuler une décision sur les points actuellement en litige, illes aurait
très probablement réglés d’une manière conforme à la thèse de Dant-
zig. Ceci, toutefois, ne veut pas dire que les points peuvent être consi-
dérés comme ayant été réglés.

+ * «

Le 4 janvier 1923, le Président du Sénat de la Ville libre a prié
le Haut-Commissaire de formuler une décision au sujet de la préten-
tion de la Pologne à étendre son service postal à toute la ville de
Dantzig, demande que le Sénat considérait comme injustifiée. Le
. Haut-Commissaire a transmis le 6 janvier copie de la demande au
Commissaire général de Pologne à Dantzig, accompagnée d’une lettre
d'envoi dans laquelle il disait que, selon lui, aucune décision ne
s’imposait, car il ressortait clairement de la décision déjà formulée
que la Pologne n’avait pas le droit d'établir un service postal s’éten-
dant en dehors du bâtiment désigné à cet effet.

Il y a désaccord entre les Parties sur le point de savoir si la décision
mentionnée dans la lettre du Haut-Commissaire était la décision du
25 mai 1922, ainsi que le soutient Dantzig, ou la décision du
23 décembre 1922, ainsi que le soutient la Pologne.

La Cour estime que ce point est, pour le présent objet, sans per-
tinence, parce que la lettre en question ne peut être considérée
comme une décision et que, selon ses termes mêmes, elle n’était
pas destinée à constituer une décision. De ce qui a été dit
déjà, au sujet des fonctions judiciaires du Haut-Commissaire,
il résulte que ce dernier ne peut formuler une décision au sens
de l’article 39 de la Convention de Paris, à moins que les règles
essentielles de toute procédure judiciaire n’aient été observées.
Or, une interprétation, dite authentique, d’une décision judiciaire
constitue en fait une nouvelle décision; partant, la Cour ne peut
reconnaître la lettre du Haut-Commissaire en date du 6 janvier 1923
comme constituant une interprétation de cette nature, ainsi que
Ventendait Dantzig. Cette lettre exprimait simplement l’avis per-
sonnel du général Haking, avis qui — la Cour l’a déjà indiqué —
ne peut modifier la signification véritable d’une décision.

Il n’est pas possible non plus d'admettre avec la Ville libre que le
Gouvernement polonais a accepté l’avis exprimé dans la lettre du
32 AVIS CONSULTATIF N° II

Haut-Commissaire, pour la raison que ce Gouvernement n’y a pas
fait objection. Le 20 janvier, le Commissaire général de Pologne,
répondant à la lettre du 6 janvier, informait le Haut-Commissaire
qu’il considérait la demande de Dantzig comme «prématurée »,
étant donné que la question «commençait seulement à faire l’objet
de pourparlers entre les Administrations des postes de Pologne et de
Dantzig, en exécution de l’article 168 de l’Accord polono-dantzikois
du 24 octobre 1921 ». Au lieu d'admettre que la question relative
à extension territoriale du service postal polonais avait été réglée
par une décision antérieure du Haut-Commissaire, la Pologne a très
nettement indiqué que la question devait encore être réglée et
cela, en premier lieu, à l’aide de négociations conformément à
l’article 168 de l’Accord de Varsovie. ‘

Dantzig soutient que la compétence conférée au Haut-Commissaire
par l’article 240 de l'Accord de Varsovie ne vise aucun des points
réservés en vue de négociations conformément à l’article 168. Si la
thèse de Dantzig était exacte, la note du Commissaire général de
Pologne, en date du 20 janvier 1923, n'aurait peut-être pas répondu
à l’objet réel du litige. Quoi qu’il en soit, les deux Administrations
postales échangèrent, au cours des mois suivants, des lettres traitant
de la base juridique des négociations à poursuivre conformément
à l’article 168, et le Sénat de la Ville libre semble n’avoir pris aucune
disposition, avant le mois de décembre 1924, en vue d’obtenir une
décision sur les points soulevés par sa lettre du 4 janvier 1923, ni
avoir fait une déclaration indiquant qu’il considérait ces points
comme ayant déjà été réglés par la lettre du Haut-Commissaire.

Pour ces raisons, la Cour arrive à la conclusion qu’il n’existe pas de
décision en vigueur du général Haking qui traite, soit du point de
savoir si le service postal polonais est limité aux opérations pouvant
s’effectuer à l’intérieur de ses locaux, soit du point de savoir si l'usage
de ce service est restreint aux autorités et bureaux polonais. II n’est
donc pas nécessaire que la Cour examine si l’existence d’une décision
définitive pourrait — et en ce cas dans quelles circonstances — lais-
ser place à un nouvel examen de ces points, de la part du Haut-Com-
missaire ou du Conseil de la Société des Nations.

IIL.

Ayant abouti à la conclusion qu'aucune décision en vigueur n’a
tranché les points litigieux relatifs au service postal polonais dans le
33 AVIS CONSULTATIF N° II

port de Dantzig, la Cour doit traiter maintenant les deux questions
formulées par le Conseil sous le n° 2 4) et 6) de sa Requête.

Afin de répondre à ces questions, il est nécessaire d'exposer briève-
ment quelles sont la nature et la portée du service postal polonais
dans le port de Dantzig.

Le Traité de Versailles (article 104) prévoit, entre la Ville libre de
Dantzig et la Pologne, la conclusion d’une Convention qui, afin de
donner à la Pologne un libre accès à la mer, était destinée à assurer
à cet État, entre autres, le contrôle et l'administration des communi-
cations postales, télégraphiques et téléphoniques entre la Pologne
et le port de Dantzig. Ces droits de la Pologne ont été définis, au
Chapitre IV de la Convention de Paris, dans quatre articles qui
sont ainsi CONÇUS :

Article 29.

«La Pologne aura le droit d'installer dans le port de Dantzig
un service des postes, télégraphes et téléphones communiquant
directement avec la Pologne. Ce service aura dans ses attribu-
tions les communications postales et télégraphiques, emprun-
tant le port de Dantzig, entre la Pologne et les pays étrangers,
ainsi que les communications entre la Pologne et le port de
Dantzig.»

Article 30.

« La Ville libre de Dantzig s’engage à donner à bail ou à ven-
dre à la Pologne, dans des conditions équitables, les terrains ou
les bâtiments nécessaires à l’installation ainsi qu’au fonctionne-
ment des services prévus à l’article 29 ainsi qu’à l’article 21.
La Ville libre s'engage à donner au Gouvernement polonais
toutes les facultés requises en vue de l'établissement des lignes
télégraphiques .et téléphoniques nécessaires à l'application
dudit article.»

Article 31.

«Toutes autres communications postales, télégraphiques et
téléphoniques sur le territoire de la Ville libre, ainsi que les
34 AVIS CONSULTATIF N° IT

communications entre la Ville libre et les pays étrangers, seront
du ressort de la Ville libre. »

Article 32.

« La Pologne et la Ville libre de Dantzig s'engagent à conclure
dans un délai de six mois, à dater de l’entrée en vigueur du
présent Traité, une convention spéciale à Veffet d'établir des
tarifs postaux, télégraphiques et téléphoniques uniformes pour
leurs communications réciproques ; cette convention réglera en
même temps les détails d'application du présent chapitre. »

Ces articles, conformément à l’article 32, ont été mis en application
et complétés par l'Accord de Varsovie.

I sembie utile d'insérer ici une traduction des articles 149, 150
et 151, n° 1), de cet Accord.
[Traduciion. *]

Article 149.

«Le service postal, télégraphique et téléphonique que la
République polonaise installera, conformément à l’article 29
de la Convention du 9 novembre 1920, est indépendant de
l'Administration des postes de la Ville libre de Dantzig. »

1 Traduction établie par les soins du Greffe, Le texte original polonais
est donné ci-après : ‘

Artykul 149.

Sluzba pocztowa, telegraficzna i telefoniczna, ktéra Rzeczpospolita Polska
w mysl artykulu 29 Konwencji z dnia 9 listopada 1920 r. zaprowadzi, jest
niezalezna od zarzadu pocztowego Wolnego Miasta Gdanska.

Artykul 150.
Obejmuje ona:
a) w porcie gdanskim wszystkie dzialy i rodzaje sluzby ruchu, sluzby tech-
nicznej oraz potrzebne ku temu urzadzenia ;

b) miedzy portem gdanskim a Polska oraz przez port miedzy Polska a
zagranica wszystkie polaczenia pocztowe, telegraficzne i telefoniczne bez
ograniczenia do pewnych linji komunikacyjnych i z prawem korzystania
z wszelkich uzywanich srodkôw komunikacyjnych.

Artykul 154.

(1) Zarzad polski ma prawo do samodzielnego oznaczenia rozmiaréw i tech-
nicznego wykonania urzadzen. ;
35 AVIS CONSULTATIF N° II
Article 150.

Ce service s'étend :

a) Dans le port de Dantzig, à tous les genres et branches des
services d'exploitation technique et administratif ainsi qu'aux
installations nécessaires à ces services.

b) Entre le port de Dantzig et la Pologne et via le port, entre
la Pologne et l’étranger, à toutes les relations postales, télé-
graphiques et téléphoniques, sans qu'il y ait limitation à
certaines lignes de communications, et avec l'emploi de tous
les moyens de communications usuels.

Article 157.

«z) L’Administration polonaise est en droit de décider
en toute indépendance sur l'extension et l’exécution technique
des installations. »

Les autres articles qui traitent des questions postales concernent
principalement les rapports entre les deux Administrations postales,
certains privilèges et immunités du service polonais sur le territoire
de Dantzig, l'achat et la location de terrains et de bâtiments néces-
saires au service postal, l'installation ou l’usage en commun de
lignes télégraphiques ou téléphoniques, les tarifs pour les communi-
cations entre Dantzig et la Pologne.

_ Le dernier article du chapitre traitant de cette matière (art. 168)
est ainsi CONÇU :
[ Traduction. *]
«xz) Les deux Administrations des postes devront aussitôt
que possible conclure des accords particuliers sur les points
suivants :

1 Traduction établie par les soins du Greffe, Le texte original polonais est
donné ci-après :

Artykul 168.

(1) Zarzady pocztowe obu Stron winny w nastepujacych sprawach jaknajrych-
. le] zawrzec osobne umowy:

a) Korzystanie z polskich urzadzen pocztowych i telegraficznych w porcie
przez polskie wladze i urzedy w ruchu miejscowym ;

b) odbieranie przesylek pocztowych i telegraméw, nadanych w Polsce, 2%
polskich urzedéw pocztowych i telegraticznych w porcie przez odhiorcow,
zamieszkalych poza portem ;

c) doreczanie przesylek poeztowych i telegraméw, nadanych w Polsce, polskim
wladzom i urzedom poza portem ;
36 AVIS CONSULTATIF N° II

a) Utilisation des installations postales et télégraphiques
polonaises dans le port pour les communications locales des
autorités et bureaux polonais ;

b) Faculté pour des destinataires habitant en dehors du port
de venir chercher dans les bureaux postaux et télégraphiques
polonais du port, des envois postaux et des télégrammes consi-
gnés en Pologne ;

c) Distribution à des autorités et bureaux polonais en
dehors du port, d’envois postaux et de télégrammes consignés
en Pologne ;

d) Rattachement au central téléphonique polonais à installer
dans le port en vue de communications avec la Pologne d’auto-
rités et de bureaux polonais qui se trouvent à Dantzig en dehors
du port ;

e) Relations de service directes des bureaux postaux et
télégraphiques polonais dans le port avec les bureaux postaux.
et télégraphiques à l’étranger ;

f) Autorisation de créer un service illimité de communica-
tions postales, télégraphiques et téléphoniques, entre le port
de Dantzig et l'étranger ;

g) Autorisation de créer dans le port de Dantzig un service
privé de communications postales et télégraphiques locales ;

h) Service de transit en faveur de la Pologne, à travers le
territoire de Dantzig, avec la Pologne ou l'étranger ;

2) Service de transit en faveur de Dantzig, à travers le
territoire de la Pologne, avec l'étranger ;

k) Communications réciproques entre la Pologne et Dantzig.

2) Les accords ultérieurs éventuels sur les points 4, c, et d
ne préjugeront pas la décision relative à la situation, au point

d) przylaczanie polskich wladz i urzedéw, znajdujacych sie w Gdansku poza
portem, do polskich centrali telefoncznych, ktére maja byc w  porcie
urzadzone dla ruchu z Polska;

e) bezpésredni ruch sluzbowy polskich urzedéw pocztowych i telegraficznych
w porcie z urzedami pocztowymi i telegraficznymi zagranica ;

f) dopuszezenie nieograniczonego polskiego ruchu pocztowego, telegraficznego

“ i telefonicznego miedzy portem gdanskim a zagranica ;

g) dopuszczenie prywatnego miejscowego ruchu pocztowego i telegraficznego
w porcie gdanskim ; ‘

h) polski ruch przechodni przez obszar gdanski do Polski lub do zagranicy ;

i) gdanski ruch przechodni przez Polske do zagranicy ;

k) wzajemny ruch miedzy Polska a Gdanskiem.

{2) Pézniejsze umowy, przewidziane do punktow a, c, oraz d nie przesadzaja
decyzji o prawno-panstwowem stanowisku polskich wladz i urzedéw na
obszarze Woinego Miasta Gdanska.
37 AVIS CONSULTATIF N° II

de vue du droit public, des autorités et des bureaux polonais
sur le territoire de la Ville libre de Dantzig. »

Il n’y a nulle trace, on le voit, d’une disposition quelconque
limitant les opérations des autorités. postales polonaises exclusi-
vement à l’intérieur de leurs bâtiments postaux. Le service postal
que la Pologne est fondée à établir dans le port de Dantzig doit
être entendu dans son sens ordinaire, c'est-à-dire comme compor-
tant les attributions normales d’un service postal en ce qui concerne
la levée et la distribution d’envois postaux en dehors du bâtiment
postal. En l'absence de réserve expresse, on ne peut déduire du
texte d’un traité des limitations ou des restrictions quelconques à
cet égard, tant ces limitations offriraient un caractère exceptionnel.

Les deux Parties ont fait valoir leurs thèses quant au sens exact
de la phrase «tous les genres ( Arien) et branches (Zweige) des
services d'exploitation, technique et administratif», ainsi que les
installations (Einrichtungen) nécessaires à ces services (art. 1504
de l'Accord de Varsovie). Dantzig soutient que le mot « installation »
a trait au service intérieur (innerhalb des internen Dienstes) ; la
Pologne est d’un avis opposé. La Cour estime que ce point n’affecte
pas la conclusion à laquelle elle est arrivée. L'article dont il s’agit
commence par les mots suivants: «Il (c’est-à-dire le service)
s'étend », etc. (Er erstreckt sich). Cet article, considéré à la Tlumière
de ceux qui le précèdent et qui le suivent, devrait être interprété
comme renfermant les matières qui y sont énumérées et non comme
empêchant le service postal d'exercer ses opérations normales —
levée et distribution d’envois postaux.

En vertu de l’article 29 de la Convention de Paris, la Pologne
a le droit d'établir dans le port de Dantzig un service de communi-
cations postales, télégraphiques et téléphoniques entre la Pologne
et d’autres pays, via le port de Dantzig, ainsi qu’entre la Pologne
et le port de Dantzig. Il n’y a rien dans le texte des accords inter-
nationaux qui permette de croire que l'usage du service postal soit
restreint aux autorités et bureaux polonais. Ainsi qu’il sera expliqué
ci-après, aux yeux des Parties contractantes, le «port de Dantzig »
était une entité territoriale. Il est parfaitement clair que le droit
que la Pologne tire des termes des accords internationaux est le
droit d’avoir des communications avec le port de Dantzig dans le
sens territorial de cette expression. La Cour n'a pas à s’occuper
38 - AVIS CONSULTATIF N° II

de la question des limites exactes du port. Mais, de ce qu’il est peut-
être difficile de déterminer les limites territoriales exactes du port,
il ne s'ensuit nullement que le droit de la Pologne en cette matière
soit limité aux seules communications avec les autorités et bureaux
polonais sur le territoire de Dantzig.

En l'absence d’une disposition spéciale stipulant le contraire, on
doit admettre que les communications postales, télégraphiques et
téléphoniques sont destinées à être utilisées par le public de la
manière ordinaire.

L'article 168, n° 1, de l'Accord de Varsovie, contient certaines
dispositions dont on peut déduire que la distribution d’envois postaux
en dehors du bâtiment des postes, et notamment l’utilisation du
service par le public, ne sont pas exclues. Cet article prescrit que les
Administrations des postes des deux Parties devront, aussitôt que
possible, conclure des accords particuliers sur certaines matières qui
y sont énumérées. Il s’agit, entre autres, de :

«b) la faculté, pour des destinataires habitant en dehors
du port, de venir chercher (Abholung), dans les bureaux postaux
et télégraphiques polonais du port, des envois postaux et des
télégrammes consignés en Pologne ; :

«c) Distribution (Bestellung) à des autorités et bureaux
polonais en dehors du port, d’envois postaux et de télégrammes
consignés en Pologne. »

La clause c) montre que le service postal polonais est fondé
à établir un service de distribution dans les limites du port.
En effet, si ladite clause envisage la distribution à des autorités
polonaises en dehors du port, et bien qu'aucune mention ne soit faite
de la distribution à ces autorités dans le port, il semble en résulter
nettement que, de l’avis des Parties, le droit d'établir un service
de distribution dans les limites du port est du ressort du service
postal polonais. |

La différerice dans la rédaction des clauses b) et c) montre, enoutre,
que le mot «destinataires » employé dans b) vise le public en général,
et non les autorités et bureaux polonais seulement, comme dans c).
Ce qui était envisagé, évidemment, c'était l'octroi d’un privilège
spécial aux autorités et bureaux polonais situés en dehors du port,
en ce sens que les lettres et télégrammes qui leur étaient expédiés
pouvaient être distribués à leur adresse, alors que les destinataires
privés, habitant en dehors du port, devaient chercher leurs lettres et
leurs télégrammes au bureau de poste.
39 AVIS CONSULTATIF N° II

Les Parties ne sont pas d'accord sur la portée juridique de l’ar-
ticle 168. La Pologne soutient que cet article constitue un pactum de
contrahendo énonçant certains principes qui ont déjà fait l’objet d’un
accord entre les Parties, et imposant à Dantzig l'obligation de conclure
les accords nécessaires pour mettre en pratique lesdits principes.
D'autre part, Dantzig nie l'existence d’une obligation quelconque de
cet ordre, et soutient que la liste contenue dans l’article n’est qu'un
programme en vue de négociations que les Parties peuvent ou non
entamer, à letir gré. La Cour n’est pas appelée à exprimer son avis
sur cette question. Le point important à cet égard est qu’une compa-
raison entre 0) et c) de l’article montre que les Parties envisageaient
l’utilisation par le public du service avec le port, dans les deux sens.

Tl y a lieu de remarquer que les droits octroyés à la Pologne en
matière postale sont, aux termes des accords, limités au port de
Dantzig et que la Pologne n’a pas le droit, enl’absence d’arrangements
particuliers, de procéder 4 des opérations postales quelconques en
dehors des limites du port. Le simple fait que, selon le n° I 6 de Var-
ticle 168, les Parties ont eu en vue-la conclusion d’accords particu-
liers concernant les personnes privées, de même que les autorités
et bureaux polonais situés en dehors des limites du port, démontre
qu'à défaut d'accords de cet ordre, le champ d'activité du service
doit rester dans les limites du port et que ledit service n’est destiné à
être utilisé par le public que dans le port. Évidemment, dans la pra-
tique, il n’est guère possible d'empêcher le public en dehors du port
de faire usage de ce service, mais, au point de vue de la distribution
en dehors du bâtiment postal et de la délivrance des envois à l’inté-
rieur du bâtiment, on peut exercer un contrôle efficace.

On a fait valoir au nom de Dantzig que les droits postaux de la
Pologne dans cette ville sont concédés en dérogation du monopole
postal de Dantzig et que cette concession doit être interprétée
restrictivement en faveur de Dantzig. De l’avis de la Cour, les règles,
quant à l'interprétation restrictive ou extensive des dispositions d’un
traité, ne peuvent être appliquées que dans les cas où les méthodes
ordinaires d'interprétation ont échoué. C’est un principe fon-
damental d'interprétation que les mots doivent être interprétés
selon le sens qu'ils auraient normalement dans leur contexte, à
moins que l'interprétation ainsi donnée ne conduise à des résultats
déraisonnables ou absurdes. En l'espèce, l’interprétation donnée par
la Cour aux diverses stipulations contractuelles n’est pas seulement
40 AVIS CONSULTATIF N° II

raisonnable ; elle est de plus appuyée par les divers articles tant pris
isolément que considérés dans leurs rapports entre eux.

On a encore fait valoir que la reconnaissance des revendications
polonaises aurait pour conséquence de causer une perte importante
de recettes à la Ville libre de Dantzig. On ne saurait douter qu’en effet
l'établissement d’un service postal polonais dans le port de Dantzig
ne se traduise par une perte pour le monopole postal de la Ville
libre, mais cette considération ne peut affecter les droits contractuels
que, de Pavis de la Cour, la Pologne est fondée à exercer.

La Cour désire souligner que rien dans le présent avis ne saurait
étre interprété comme préjugeant de la maniére dont peuvent étre
exercés, par rapport aux droits privés et a l’administration munici-
pale, les droits postaux que posséde la Pologne 4 Dantzig.

La Cour étant d’avis que le port, au point de vue postal, n’est
pas une entité personnelle comprenant certaines autorités, cer-
tains bureaux ou certaines catégories de personnes, ainsi que le
soutient Dantzig, et que le service postal polonais n’est pas limité
aux seules opérations qui peuvent s’effectuer dans le bâtiment
de Heveliusplatz, il est essentiel d’indiquer pour quelle raison la
Cour envisage le port de Dantzig comme une zone territoriale,

En dehors du fait que l’expression «le port de Dantzig» com-
porte dans son emploi courant la notion d’une entité territoriale
et topographique, la Convention de Paris et l’Accord de Varsovie
emploient toutes deux, à plusieurs reprises, l’expression « dans
le port» (im Hafen von Danzig) ; dans l’article 168 dudit Accord,
notamment, il est fait une mention spéciale des arrangements à
conclure concernant les relations des bureaux postaux, télégra-
phiques et téléphoniques dans le port avec des destinataires ou des
autorités et bureaux polonais en dehors du port (b et c) ou avec
«des autorités et bureaux polonais qui sont à Dantzig en dehors
du port » (168 d).

Quelle que soit l'interprétation que l’on puisse donner à
l’article 168 dans son ensemble, ces distinctions prouvent que,
dans l’opinion des Parties contractantes en 1921, le port de
Dantzig était une zone territoriale comprise dans le territoire de
la Ville libre. Cette conclusion est confirmée par la manière dont
sont rédigées certaines autres dispositions de l’Accord de Varsovie,
notamment son article 240.

La correspondance émanant de la Pologne et postérieure à
1921 montre que la Pologne n’a jamais abandonné ce point de vue.
AI AVIS CONSULTATIF N° II

En ce qui concerne l’attitude de Dantzig, le fait qu’à un moment
donné la Ville libre n’a pas, comme la Pologne, demandé que la
zone du port fût délimitée, s'explique par l'interprétation du
général Haking qui restreignait le service postal polonais aux
opérations s’effectuant à l’intérieur des locaux attribués à ce der-
nier et qui réservait son utilisation aux autorités et fonctionnaires
polonais. La Cour, toutefois, écarte cette interprétation.

Comme il a été dit plus haut, les limites du port en tant
que zone du service postal polonais n’ont pas été fixées.

La Cour n'est pas invitée a définir et à délimiter le port
de Dantzig; mais elle estime nécessaire de faire remarquer
qu'à son avis l'application pratique de ses réponses dépend
du tracé des limites du port de Dantzig au sens des stipulations
du Traité.

PAR CES MOTIFS,
La Cour est d’avis :

1) qu'il n'existe aucune décision en vigueur du général Haking
qui tranche, soit de.la manière indiquée au paragraphe 18 de la
décision du Haut-Commissaire actuel, en date du 2 février 1925,
soit de toute autre manière, les points en litige concernant le
service postal polonais ;

2) que, dans le port de Dantzig :

a) le service postal polonais est fondé à installer des boîtes à
lettres, à recevoir et à délivrer des envois postaux en dehors de
ses locaux de Heveliusplatz, et n’est pas limité aux opérations qui
peuvent s'effectuer entièrement à l'intérieur desdits locaux ;

b) ledit service est accessible au public et son utilisation n'est
pas réservée aux autorités et fonctionnaires polonais.

Le présent avis ayant été rédigé en francais et en anglais, c’est
le texte anglais qui fera foi.
_-Farr au Palais de la Paix, à La Haye, le seize mai mil neuf cent
vingt-cinq, en deux exemplaires, dont l’un restera déposé aux
archives de la Cour et dont l’autre sera transmis au Conseil de la
Société des Nations.
Le Président :

(Signé) Max HUBER.

Le Greffier :
(Signé) À. HAMMARSKJGLD.
